



Exhibit 10.10




WESTELL TECHNOLOGIES, INC.


PERFORMANCE SHARE AWARD AGREEMENT FOR AWARD GRANTED TO
_________________ ON __________


THIS PERFORMANCE SHARE AWARD AGREEMENT is granted by WESTELL TECHNOLOGIES, INC.
(the “Company”) to  ______________ (the “Participant”) this ___ day of -
_________ (the “Grant Date”) pursuant to the Company’s 2015 Omnibus Incentive
Compensation Plan (the “Plan”). The applicable terms of the Plan are
incorporated herein by reference, including the definitions of terms contained
therein.
WHEREAS, the Company believes it to be in the best interests of the Company and
its stockholders for the Participant to have an incentive tied to the
performance of the Company and the Company’s Class A Common Stock (the “Common
Stock”) in order that the Participant will have a greater incentive to work for
and manage the Company’s affairs in such a way that its shares may become more
valuable; and
WHEREAS, the Company has determined to grant the Participant performance share
stock units which assuming certain conditions and other requirements specified
below are satisfied convert into shares of Common Stock pursuant to the terms of
the Plan and this Agreement;
NOW, THEREFORE, in consideration of the premises and of the services to be
performed by the Participant and other conditions required hereunder, the
Company and the Participant intending to be legally bound hereby agree as
follows:
1.
Performance Share Award. The Company hereby grants to the Participant  _____
“Performance Share Units.” The Performance Share Units granted under this
Agreement are units that will be reflected in a book account maintained by the
Company until the shares of Common Stock have been issued pursuant to Section 4
or have been forfeited. This Award is subject to the terms and conditions of
this Agreement and the Plan.



2.
Measurement of Performance Metrics.



(a) The number of Performance Share Units that may become vested pursuant to the
vesting calculation in Section 3 is determined based on three pre-determined
“Performance Targets” within the specified periods of time (the “Performance
Windows”) as described on Exhibit 1 attached hereto. The measurement of the
Performance Targets is determined based upon achievement of the specified
Performance Target within the Performance Windows. Following the Performance
Windows, the Committee will compare the performance to the pre-established
performance goals to determine the number of Performance Share Units that are
earned.
(b) The Committee’s determination shall be final, conclusive and binding on the
Company and the Participant.


3. Vesting of Award.
(a) Vesting Schedule. Any earned Performance Share Units shall become 100%
vested and nonforfeitable on _________.
(b)    Cancellation of Unvested Units. Any portion of the Performance Share
Units that do not fully vest in accordance with subsection (a) shall be
cancelled and forfeited for no consideration.
(c)     Vesting Conditions and Provisions Applicable to Award. The period of
time during which the Performance Share Units are forfeitable is referred to as
the “Restricted Period.” Except as provided in Section





--------------------------------------------------------------------------------





6 if the Participant’s employment with the Company or one of its subsidiaries
terminates during the Restricted Period for any reason, then the unvested
Performance Share Units shall be forfeited to the Company on the date of such
termination, without any further obligation of the Company to the Participant
and all of the Participant’s rights with respect to unvested Performance Share
Units shall terminate.
4.     Conversion of the Performance Share Units to Common Stock. Immediately
following the vesting of Performance Share Units under Section 3, the Company
shall issue to the Participant a certificate representing one share of Common
Stock for each Performance Share Unit becoming vested. The Company shall not be
required to issue fractional shares of Common Stock upon the settlement of the
Performance Share Units.
5.     Rights During the Restricted Period. Prior to vesting as described in
Section 3, the Participant will not receive any certificates with respect to the
Performance Share Units and will not have any right to vote the Performance
Share Units. The Participant will not be deemed a stockholder of the Company
with respect to any of the Performance Share Units. The Performance Share Units
may not be sold, assigned, transferred, pledged, encumbered or otherwise
disposed of prior to vesting. After Performance Share Units are converted to
shares of Common Stock, the Participant shall receive a cash payment or payments
from the Company equal to any cash dividends paid with respect to the number of
shares of Performance Share relating to Performance Share Units that are earned
hereunder during the period beginning with the date of Award through the date
the shares of Common Stock become issued and outstanding.
6.     Change in Control.
(a) Notwithstanding the provisions of Section 3, in the event of a Triggering
Event or a termination of Participant’s employment by the Company or one of its
subsidiaries without Cause no more than three months prior to and in
anticipation of a Change in Control, the Participant will become immediately
vested in all [100% of Target -15,000] Performance Share Units.
(b) For purposes of this Agreement, “Change in Control”, “Triggering Event” and
“Cause” have the following meaning:
(i) A “Change in Control” of the Company shall be deemed to have occurred as of
the first day that any one or more of the following conditions shall have been
satisfied:
(A) the consummation of the purchase by any person, entity or group of persons,
within the meaning of Section 13(d) or 14(d) of the Securities Exchange Act of
1934, as amended, except the Voting Trust (together with its affiliates) formed
pursuant to the Voting Trust Agreement dated February 23, 1994, as amended,
among Robert C. Penny III and Melvin J. Simon, as co-trustees, and certain
members of the Penny family and the Simon family, of ownership of shares
representing more than 50% of the combined voting power of the Company’s voting
securities entitled to vote generally (determined after giving effect to the
purchase);
(B) a reorganization, merger or consolidation of the Company, in each case, with
respect to which persons who were shareholders of the Company immediately prior
to such reorganization, merger or consolidation do not, immediately thereafter,
own 50% or more of the combined voting power entitled to vote generally of the
Company or the surviving or resulting entity (as the case may be); or
(C) a sale of all or substantially all of the Company’s assets, except that a
Change in Control shall not exist under this clause (C) if the Company or
persons who were shareholders of the Company immediately prior to such sale
continue to collectively own 50% or more of the combined voting power entitled
to vote generally of the acquirer; or
(D) any other transaction the Administrator, in its sole discretion specifies in
writing.
(ii) A “Triggering Event” shall be deemed to have occurred as of the first day
that any one or more of the following conditions shall have been satisfied:
(A)
the Participant resigns from and terminates his employment with the Company for
Good Reason following a Change in Control by notifying the Company or its
successor within






--------------------------------------------------------------------------------





ninety (90) days after the initial occurrence of the event constituting Good
Reason specifying in reasonable detail the basis for the Good Reason.


(B)
the Company or its successor terminates the Participant’s employment with the
Company without Cause within two years of the date on which a Change in Control
occurred.

(iii) “Good Reason” means that concurrent with or within twelve months following
a Change in Control, the Participant’s base salary is reduced or the
Participant’s total compensation and benefits package is materially reduced
without the Participant’s written approval, or the Participant’s primary duties
and responsibilities prior to the Change in Control are materially reduced or
modified in such a way as to be qualitatively beneath the duties and
responsibilities befitting of a person holding a similar position with a company
of comparable size in the Company’s business in the United States, without the
Participant’s written approval (other than may arise as a result of the Company
ceasing to be a reporting company under the Exchange Act or ceasing to be listed
on NASDAQ), or the Participant is required, without his consent, to relocate his
principal office to a location, or commence principally working out of another
office located, more than 30 miles from the Company’s office which represented
the Participant’s principal work location.
(iv) “Cause” means (A) the failure by the Participant to comply with a
particular directive or request from the Board of the Company regarding a matter
material to the Company, and the failure thereafter by the Participant to
reasonably address and remedy such noncompliance within thirty (30) days (or
such shorter period as shall be reasonable or necessary under the circumstances)
following the Participant’s receipt of written notice from the Board confirming
the Participant’s noncompliance; (B) the taking of an action by the Participant
regarding a matter material to the Company, which action the Participant knew at
the time the action was taken to be specifically contrary to a particular
directive or request from the Board, (C) the failure by the Participant to
comply with the written policies of the Company regarding a matter material to
the Company, including expenditure authority, and the failure thereafter by the
Participant to reasonably address and remedy such noncompliance within thirty
(30) days (or such shorter period as shall be reasonable or necessary under the
circumstances) following the Participant’s receipt of written notice from the
Board confirming the Participant’s noncompliance, but such opportunity to cure
shall not apply if the failure is not curable; (D) the Participant’s engaging in
willful, reckless or grossly negligent conduct or misconduct which, in the good
faith determination of the Company’s Board, is materially injurious to the
Company monetarily or otherwise; (E) the aiding or abetting a competitor or
other breach by the Participant of his fiduciary duties to the Company; (F) a
material breach by the Participant of his obligations of confidentiality or
nondisclosure or (if applicable) any breach of the Participant’s obligations of
noncompetition or nonsolicitation under any agreement between the Participant
and the Company; (G) the use or knowing possession by the Participant of illegal
drugs on the premises of the Company; or (H) the Participant is convicted of, or
pleads guilty or no contest to, a felony or a crime involving moral turpitude.
(c) Solely for purposes of the definitions of “Triggering Event”, “Good Reason”
and “Cause” under this Section 6 (and not for purposes of the definition of
“Change in Control” hereunder), the Company shall be deemed to include any of
Westell Technologies, Inc.’s direct and indirect subsidiary companies and the
term Board shall be deemed to include the Board of Directors of any such
subsidiary.
7.     Interpretation by Administrator. The Participant agrees that any dispute
or disagreement that may arise in connection with this Agreement shall be
resolved by the Administrator, in its sole discretion, and that any
interpretation by the Administrator of the terms of this Agreement, the Award or
the Plan and any determination made by the Administrator under this Agreement or
such plan may be made in the sole discretion of the Administrator.
8.    Conditions.
(a) Except as the Company may expressly agree in writing, Participant agrees
that, during my employment and for a period of twenty-four (24) months following
my separation from the Company, for any reason, Participant agrees not to
directly or indirectly:





--------------------------------------------------------------------------------





(1)    except in connection with any duties as an officer or employee of the
Company, accept business from, solicit, divert or attempt to solicit or divert,
for the purpose of providing or receiving any products or services relating to
the business in which the Company is engaged or contemplates engaging, any party
with whom I had material contact at any time during my employment with the
Company, and who is, was, was solicited to become or may become, a customer or
supplier of the Company;
(2)    except as authorized by the Company in writing, employ, solicit for
employment, attempt to solicit for employment, encourage or otherwise cause to
leave their employment with the Company, any person who was during the
twelve-month period prior to such employment, solicitation or encouragement or
is then an officer or employee of the Company;
(3)    except as authorized by the Company in writing, become employed by an
individual who is or was an employee of the Company at any time during the
twelve-month period ending with my termination;
(4)    disturb, or attempt to disturb, any business relationship between any
third party and the Company; or
(5)    make any false, negative or derogatory statement to any third party,
including the press or media, that is reasonably likely to result in adverse
publicity for the Company.
For purposes of this Section, the term “directly or indirectly” shall include
acts or omissions as proprietor, partner, joint venturer, employer, salesman,
agent, employee, officer, director, lender or consultant of, or owner of any
interest in, any person or entity.
9.     Miscellaneous.
(a) This Agreement shall be governed and construed in accordance with the laws
of the State of Delaware applicable to contracts made and to be performed
therein between residents thereof.
(b) This Agreement may not be amended or modified except by the written consent
of the parties hereto.
(c) The captions of this Agreement are inserted for convenience of reference
only and shall not be taken into account in construing this Agreement.
(d) This Agreement shall be binding upon and inure to the benefit of the Company
and its successors and assigns and shall be binding upon and inure to the
benefit of the Participant, the Beneficiary and the personal representative(s)
and heirs of the Participant, except that the Participant may not transfer any
interest in any Performance Share Units prior to the release of the restrictions
imposed by Sections 3 and 5. Additionally, Participant’s stock must be held in
accordance with the Stock Retention Policy applicable at the time of vesting.
(e) These awards are subject to the terms of the Company's claw back policies,
as may be adopted or amended from time to time.





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have, personally or by a duly authorized
representative, executed this Agreement as of the Grant Date first above
written.
Westell Technologies, Inc.


By:                         
Name:     Jeniffer Jaynes
Title:     Interim Chief Financial Officer






_______________________________________


Name (Printed):     _____________________   









